[Cite as Parks v. Webb, 2018-Ohio-1716.]




MICHAEL R. PARKS                                    Case No. 2017-00995PQ

       Requester                                    Judge Patrick M. McGrath

       v.                                           ENTRY ADOPTING
                                                    RECOMMENDATION OF
PATRICIA WEBB                                       SPECIAL MASTER

       Respondent

        {¶1} On December 6, 2017, requester Michael Parks made a public records
request to respondent Patricia Webb, Clerk, Pickaway County Board of Commissioners
(PCBC) for the minutes of the December 5, 2017 PCBC meeting “in whatever format
they are in at the time of this email.” (Response, Exh. A.) Webb provided Parks with a
copy of the minutes in PDF format, although Webb kept the minutes in DOC (Microsoft
Word) format. (Response, Exh. B.) On December 13, 2017, Parks responded: “The
record sent is not what I requested.” (Id.) On December 18, 2017, Pickaway County
Administrator Brad Lutz emailed Parks that the requested records had been provided as
required     by   law    (Response,        Exh.   C.),   incorporating   by   reference   previous
correspondence in which he advised that “[i]t is not appropriate nor required by
sunshine law to send a document that can be edited, such as a Word document.”
(Complaint at 4.)
        {¶2} On December 20, 2017, requester Michael Parks filed a complaint under
R.C. 2743.75 alleging denial of timely access to public records in violation of
R.C. 149.43(B). On March 22, 2018, Special Master Clark issued a report
recommending that the court GRANT Parks’ claim for production of the requested
records in the format they were kept by the office at the time of the request.
        {¶3} R.C. 2743.75(F)(2) states, in part: “Either party may object to the report and
recommendation within seven business days after receiving the report and
recommendation by filing a written objection with the clerk * * *.” No objections were
Case No. 2017-00995PQ                       -2-                                     ENTRY


filed by either party. The court determines that there is no error of law or other defect
evident on the face of the Special Master’s decision. Therefore, the court adopts the
Special Master’s report and recommendation as its own, including findings of fact and
conclusions of law contained therein.
        {¶4} Court costs are assessed against the respondent, and respondent is further
ordered to make payment of twenty-five dollars to requester as recovery of his filing fee
in this case. The clerk shall serve upon all parties notice of this judgment and its date of
entry upon the journal.




                                           PATRICK M. McGRATH
                                           Judge

Filed April 17, 2018
Sent to S.C. Reporter 5/4/18